Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 1:
The following is an examiner’s statement of reasons for allowance of claim 1: Th prior art by Finlay, SR et al. Publication No. US 2013/0057990 discloses an electrical outlet receptacle comprising:
a circuit board [Fig. 2, 12] defining a first plane, the circuit board including at least one contact pads; a set of fixed contacts [Fig. 2, 32] and a set of movable contacts [Fig. 2, 24]; a solenoid [Fig. 2, 52, 64] having a central axis perpendicular to the first plane, a first end and a second end opposite the first end.
	However, the prior art does not disclose a carriage movable axially along the solenoid and configured to interact with the set of movable contacts, the carriage being adapted to advance the set of movable contacts to form electrical communication with the set of fixed contacts during resetting of the electrical outlet receptacle; a lifting shelf slidably coupled to a slot in the carriage and movable in a translational direction perpendicular to the central axis of the solenoid, the lifting shelf having a latching portion; a slide mechanism coupled to the lifting shelf and movable in the translational direction of the lifting shelf, the slide mechanism having a cam surface to transform a downward force to a translational force applied to the coupled lifting shelf; a reset plunger with a portion extending through the first end of the solenoid and axially movable therein, the reset plunger having an intermediate collar configured to engage to the latching portion of the lifting shelf; and an armature movable axially along the portion of the reset plunger extending through the solenoid, the armature including a slanted projection configured to contact the cam surface of the slide mechanism and provide the downward force on the cam surface.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836